Citation Nr: 0300553	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to nonservice-connected 
death pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied 
the benefit sought on appeal.  The appellant, the 
surviving spouse of an individual who died in 1983 and who 
had recognized guerrilla service in the Armed Forces of 
the Philippines from January 14, 1945, to January 23, 
1945, appealed that decision to the BVA, and the case is 
currently before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained, 
and the duties to notify and assist have been satisfied.

2.  It is certified that the appellant's spouse had no 
recognized active duty service.


CONCLUSION OF LAW

The appellant's deceased spouse's service does not qualify 
for basic entitlement to nonservice-connected death 
pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the information 
and evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. § 3.159.  

First, the VA has a duty under the VCAA to notify a 
claimant of information and evidence needed to 
substantiate and complete a claim.  Collectively, the June 
2001 decision and the January 2002 statement of the case 
issued in connection with this appeal have notified the 
appellant of the evidence considered, the pertinent laws 
and regulations, and the reasons the claim was denied.  In 
addition, a March 2002 letter to the appellant notified 
her of evidence needed to establish entitlement to the 
benefits sought, as well as the division of 
responsibilities between the VA and the appellant in 
obtaining that evidence.  Also, in the statement of the 
case the appellant was specifically informed that if there 
was any evidence which would support the claim for 
benefits that had not been considered the appellant should 
identify the evidence so the RO could assist in obtaining 
that evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the evidence necessary to substantiate the 
appellant's claim consists of evidence showing qualifying 
service.  Such evidence was requested, and the evidence 
obtained has been associated with the claims file.  The 
appellant was invited to submit any additional evidence 
pertaining to the relevant matters, and the appellant has 
not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly 
decide her claim.  Accordingly, the Board finds that the 
VA has done everything necessary to assist the appellant 
and that all relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  
Thus, no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
Her husband served in the Armed Forces of the Philippines 
during World War II.  He had recognized guerrilla service 
from January 14, 1945 to January 23, 1945.  

In order to qualify for the benefits she seeks, the 
appellant must establish that her deceased husband had 
qualifying service.  Controlling statutory law provides 
that only certain military service is considered 
qualifying service for such benefits.  The appellant 
claims VA benefits as the surviving spouse of a veteran.  
The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service as a 
Philippine Scout, with certain exceptions, is included for 
pension, compensation, dependency and indemnity 
compensation and burial allowances.  Service in the 
Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but 
not for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if 
the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the 
Commonwealth Army, is included for compensation benefits, 
but not for pension (emphasis added) or burial benefits.  
See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Active service 
will be the period certified by the service department.  
38 C.F.R. § 3.9(a) and (d).

As noted, the veteran had recognized guerrilla service in 
January 1945.  The Board must find, based on this service, 
that the appellant does not show that she meets the 
minimum statutory requirements for entitlement to 
nonservice-connected death pension benefits. Where the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal to establish basic eligibility for nonservice-
connected death pension benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

